i          i     i                                                                   i       i      i




                                MEMORANDUM OPINION

                                        No. 04-10-00361-CR

                                          Andre DENNIS,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-CR-5269A
                          Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: June 16, 2010

DISMISSED

           Defendant Andre Dennis pled nolo contendere to aggravated robbery and was sentenced

within the terms of a plea bargain. The trial court’s Certification of Defendant’s Right of Appeal

states: “the defendant has waived the right of appeal” and that this “is a plea-bargain case, and the

defendant has NO right of appeal.” See TEX . R. APP . P. 25.2(a)(2). Defendant filed a pro se notice

of appeal in which he asserts the trial court overruled his motion to suppress. “In a plea bargain case
                                                                                            04-10-00361-CR



. . . a defendant may appeal only: (A) those matters that were raised by written motion filed and ruled

on before trial, or (B) after getting the trial court’s permission to appeal.” TEX . R. APP . P. 25.2(a)(2).

The clerk’s record does not contain a written motion ruled on before trial nor does it indicate the trial

court granted defendant permission to appeal.

        This court must dismiss an appeal “if a certification that shows the defendant has the right

of appeal has not been made a part of the record.” TEX . R. APP . P. 25.2(d). Accordingly, on May

24, 2010, this court issued an order stating this appeal would be dismissed pursuant to Rule 25.2(d)

unless an amended trial court certification that shows defendant has the right of appeal was made

part of the appellate record. See Daniels v. State,110 S.W.3d 174 (Tex. App.—San Antonio 2003,

order); TEX . R. APP . P. 25.2(d); 37.1. On May 25, 2010, defendant’s appellate counsel filed a letter

stating “this court has no choice but to dismiss the appeal.” In light of the record presented, we agree

with defendant’s counsel that Rule 25.2(d) requires this court to dismiss this appeal. Accordingly,

this appeal is dismissed.

                                                          PER CURIAM




DO NOT PUBLISH




                                                    -2-